Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 2/27/2019. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2019 and 3/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The prior art of record does not teach the claimed invention. The following prior  arts found relevant to the invention are put on the record:
Ford 10129269 discloses a system generating user behavior profile and storing sensitive private information on a blockchain, analyzing contextual information associated with a service or resource request and determining whether user current behavior matches past behavior using the blockchain. The system may perform anonymization of a user profile. 
Serwatowski  US 20200136847 discloses a private blockchain storing transactions regarding building components (smart device, sensors) including a unique identifier of the component, and providing anonymized bloc to a public blockchain, in which a public identifier corresponds to the unique identifier in the private blockchain.
Lawbaugh et al 20190370866 disclose anonymizing profiling data, provide secure platform that secures PII through a private blockchain, some elements in the private blockchain stored in a public blockchain.
LaFever et al 20180307859 disclose anonymizing of identities in a blockchain, with de-identified values being a pointer to real data.
Chui et al 20200159890 disclose storing asset in a first blockchain, and watermarked digital asset in a second blockchain.  
Kurian 20170244721 discloses a plurality of dedicated blockchain networks, each with a level of security for transactions, receiving a transaction request, determine transaction factors to identify the blockchain, and authorize the requestor to perform an action on the blockchain.
Kurian 20170230375 disclose setting up a plurality of private, public or hybrid blockchain, issuing authentication credentials to access the private blockchain for an action, receiving a request including authentication credentials to access one or more blockchain, verifying the authentication credentials, and providing access to blockchain, allow/deny user action on private blockchain based on authentication credential.
Chepak et al 20200007344 disclose a verification system with a privacy component, the system  verifies information stored on a private ledger, data access activity can be hashed (anonymization) and incorporated into a public blockchain.
None of the prior art on the record, alone or in combination discloses 

 An authentication device, comprising: a network interface configured to communicate with a user device associated with a user;  a memory operable to store: a behavior signature for the user, wherein the behavior signature is based on information aggregated by one or more user devices associated with the user; and a distributed ledger comprising information for:  a private blockchain associated with the user; and a semi-private blockchain associated with the user, wherein: blocks in the semi-private blockchain mirror blocks in the private blockchain; and the semi-private blockchain comprises one or more anonymized blocks; an authentication engine implemented by a processor operably coupled to the network interface and the memory, configured to: receive an authentication request from the user device, wherein the authentication request requests access to a network resource;  determine a resource classification type based on the network resource; identify one of the private blockchain and the semi-private blockchain based on the resource classification type; extract data from one or more blocks in the identified blockchain; compare the extracted data to the stored behavior signature for the user;  determine at least a portion of the extracted data matches the stored behavior signature for the user; and provide access to the network resource in response to the determination that at least a portion of the extracted data matches the stored behavior signature for the user, as recited in claim 1 and substantially in claims   8 and 15. Therefore, claims 1, 8 and 15 are found allowable. Claims 2-7, 9-14 and 16-20, respectively dependent from claims 1, 8 and 15 are equally found allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        2/22/2021